DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed February 22, 2022, with respect to the title have been fully considered and are persuasive.  The objection of November 23, 2021 has been withdrawn. 
Applicant’s arguments, see pages 9-12, filed February 22, 2022, with respect to claims 1-3 have been fully considered and are persuasive.  The rejection of November 23, 2021 has been withdrawn. 



Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Suzuki (US 2013/0208026), Hayashi (US Pat. No. 10,768,353), Barbosa (US Pat. No. 9,681,511), Kim (US 2015/0022122), Kal (US 2011/0-62459), Lee (US 2009/0272991), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Regarding Claim 1 (from which claims 4-8 depend), wherein a resistance of the third wiring pattern is lower than a resistance of the first wiring pattern and lower than a resistance of the second wiring pattern, and wherein the first and second terminals are positioned on the wiring formation surface on an opposite side of the fourth wiring pattern relative to the first, second, third, and fifth wiring patterns.	Regarding Claim 2, wherein in a direction parallel to the wiring formation surface, a width of the third wiring pattern in a direction perpendicular to an elongation direction of the third wiring pattern is greater than a width of the first wiring pattern in a direction perpendicular to an elongation direction of the first wiring pattern and is greater than a width of the second wiring pattern in a direction perpendicular to a direction of elongation of the second wiring pattern.	Regarding Claim 3, wherein a thickness of the third wiring pattern in a direction perpendicular to the wiring formation surface is greater than thicknesses of the first wiring pattern and the second wiring pattern in a direction perpendicular to the wiring formation surface, said difference in thickness between the third wiring pattern and the first and second wiring patterns causing the resistance of the third wiring pattern to be lower than the resistance of the first and second wiring patterns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Hayashi (US Pat. No. 10,768,353) discloses (Fig. 5B) a wiring pattern of multiple LEDs in series connected in parallel between two terminals with different voltages.	Barbosa (US Pat. No. 9,681,511) discloses a bridge rectifier circuit for driving LEDs.	Kim (US 2015/0022122) discloses (Fig. 2) circuitry  for driving a plurality of LEDs in parallel where the resistance between wires may be controlled (Para [0071]).	Kal (US 2011/0-62459) discloses (Fig. 2) a complex bridge rectifier circuit between two terminals and discussing on wire resistance differences between materials (Para [0057]). 	Lee (US 2009/0272991) discloses (Fig. 2) serial light emitting cell arrays 31 and 33 in parallel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

			/ISMAIL A MUSE/                                           Primary Examiner, Art Unit 2819